 1
 2
                                                              JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11                                 WESTERN DIVISION
12
     EDWIN ARTURO HERNANDEZ,                  ) Case No.CV 20-6683-DMG (AGRx)
13                                            )
            Plaintiff,
14                                            ) JUDGMENT
                   v.                         )
15                                            )
16   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
17
                                              )
18          Defendant.                        )
19
20         The Court having approved the parties’ stipulation to remand this case
21   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
22   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
23   entered for Plaintiff.
24
25
     DATED: May 13, 2021
26                                   DOLLY M. GEE
27                                   UNITED STATES DISTRICT JUDGE
28




                                              -1-
